Citation Nr: 0104836	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-13 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left hand.

2.  Entitlement to service connection for arthritis of the 
left knee.

3.  Entitlement to service connection for arthritis of the 
right knee.

4.  What evaluation is warranted for residuals of a left 
third finger injury from November 1, 1997?

5.  What evaluation is warranted for residuals of a dorsal 
chip fracture of the distal phalanx of the left little finger 
from November 1, 1997?

6.  What evaluation is warranted for chondromalacia of the 
right patella from November 1, 1997?

7.  What evaluation is warranted for chondromalacia of the 
left patella from November 1, 1997?

ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to October 
1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1998, from 
the Department of Veterans Affairs (VA) Regional Office in 
Washington, D.C. (RO).


FINDINGS OF FACT

1.  Arthritis of the left knee was not shown in service, and 
it is not currently shown.

2.  Arthritis of the right knee was not shown in service, and 
it is not currently shown.


CONCLUSIONS OF LAW

1.  Arthritis of the left knee was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  Arthritis of the right knee was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This act requires VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
this regard, the veteran's service medical records and VA 
medical records have been included in his file.  
Additionally, the veteran has been afforded VA examinations 
in conjunction with these claims.  VA, however, is not 
required to provide assistance to a claimant under this 
section if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Id.  Upon 
review of the entire record, the Board concludes that there 
is no reasonable possibility that any further assistance 
would aid in substantiating the veteran's claims of 
entitlement to service connection for arthritis of the left 
and right knees.

The veteran's service medical records reveal multiple 
diagnoses of chondromalacia of both knees.  Service 
connection is in effect for each of these disabilities.  
There is, however, no evidence, either clinical or 
radiographic of arthritis of the right or left knee.  The 
veteran's service retirement examination dated in September 
1997, reported the possibility of arthritis of the right 
knee; however, no diagnosis was made.  Subsequent to service 
discharge, a VA examination conducted in April 1998, found a 
normal right knee, with no significant osseous, joint, or 
soft tissue abnormality shown on x-ray.  While chondromalacia 
of the left patella was diagnosed, radiographic studies of 
the knees did not find significant osseous, joint, or soft 
tissue abnormality.  A VA examination conducted in October 
1999, reported that normal bilateral knees were found on x-
rays in April 1999.  The diagnoses included chondromalacia.  
It was noted that a diagnosis of arthritis was not sustained 
by previous x-ray.    

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303 (2000).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In this case, although it 
was noted on the veteran's service retirement examination 
that possible arthritis of the right knee was shown, it was 
not diagnosed, nor has arthritis of either knee been 
clinically or radiographically shown subsequent to service 
discharge.  Accordingly, as arthritis of the left knee and 
right knee was not shown in service, or subsequent thereto, 
service connection for these disorders is not warranted.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

The claims of entitlement to service connection for arthritis 
of the left knee and arthritis of the right knee are denied.


REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
introduces several fundamental changes into VA's adjudication 
process which impact the claim of entitlement to service 
connection for arthritis of the left hand.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Although service medical records do not provide 
radiographic findings of arthritis of the left hand, 
arthritis was clinically diagnosed in July 1996, as well as 
reported on the veteran's service retirement examination 
conducted in September 1997.  However, subsequent to service 
retirement, there is no medical evidence of arthritis of the 
left hand.  Based on this conflicting evidence, the Board 
finds that further development with regard to this issue is 
necessary prior to appellate review.

The veteran contends that his service-connected right and 
left knee disorders, and left finger disorders are more 
severe than currently evaluated.  In this regard, where 
entitlement to service connection has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This appeal, 
however, follows the assignment of initial ratings for these 
disabilities following an initial award of service 
connection.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the Francisco rule did not apply to the 
assignment of an initial disability rating following an 
initial award of service connection.  Instead, in Fenderson, 
the Court held that following an initial grant "staged" 
ratings could be assigned for separate periods of time based 
on facts found.  Id. at 126.  Hence, the Board has 
recharacterized these issues on appeal in order to comply 
with the opinion in Fenderson.  

Although the veteran was afforded VA examinations in 1998 and 
1999, in conjunction with these claims, the Board finds that 
those examinations were inadequate.  The Court has held that 
"[w]here, as here, the record before the [Board] was clearly 
inadequate, remand [to the RO] is required."  Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990).  The Court has also 
held that the "fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough and 
contemporaneous medical examination. . . ."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In the instant case, 
the effect of pain on the functional use of the knees and 
left fingers was not fully discussed in the examination 
reports.  The Court has held that when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2000) must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, although the diagnostic code assigned for 
bilateral chondromalacia is 5257, a code based on recurrent 
subluxation or lateral instability and not limitation of 
motion, because further examination may dictate the use of a 
different diagnostic code on subsequent review that the 
examiner should address the DeLuca factors following an 
examination of the appellant's knees.

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
competent evidence relating left hand 
arthritis to his active duty service, as 
well as any evidence of current treatment 
for his left finger, right knee, and left 
knee disorders.  Based on his response, 
the RO should attempt to procure copies 
of all records which have not previously 
been obtained from all identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The veteran should be afforded a VA 
orthopedic examination.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  

a.  The examiner is requested to 
determine the etiology of any 
arthritis of the left hand found.  
All pertinent symptomatology and 
findings should be reported in 
detail.  Any indicated diagnostic 
tests and studies should be 
accomplished.  If arthritis of the 
left hand is not found, the 
inconsistency between the findings 
in the service medical records 
should be explained.  If arthritis 
of the left hand is found, the 
examiner should state whether it is 
at least as likely as not that any 
diagnosed arthritis of the left hand 
is related to the veteran's active 
duty service.  A complete rationale 
for all opinions should be provided.  
Any report prepared should be typed.

b.  Additionally, the examiner 
should determine the extent of the 
veteran's service-connected left 
knee chondromalacia, right knee 
chondromalacia, residuals of a left 
third finger injury, and residuals 
of a dorsal chip fracture of the 
distal phalanx of the left little 
finger.  All indicated tests and 
studies should be accomplished.  The 
examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including 
specifically the range of motion for 
each affected joint, and comment on 
the functional limitations, if any, 
caused by the knee and left finger 
disorders.  The examiner must 
specifically record any evidence of 
recurrent subluxation or lateral 
instability of the knees.  The 
examiner should indicate any 
involvement of joint structure, 
muscles and nerves, and comment on 
the presence or absence of pain, 
weakened movement against varying 
resistance, excess fatigability with 
use, incoordination, muscle atrophy, 
painful motion, pain with use, 
changes in condition of the skin 
indicative of disuse, and the 
functional loss resulting from any 
such manifestations.  The examiner 
should also provide an opinion as to 
the degree of any functional loss 
that is likely to result from a 
flare-up of symptoms or on extended 
use.  A complete rationale for all 
opinions expressed must be provided.  
The examination report must be 
typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran.  After the veteran has had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


